         Case 5:18-cv-06989-NC Document 1 Filed 11/19/18 Page 1 of 20




 1   FINKELSTEIN, BLANKINSHIP,
     FREI-PEARSON & GARBER, LLP
 2   D. GREG BLANKINSHIP (pro hac vice forthcoming)
     JEAN M. SEDLAK (SBN 267659)
 3   445 Hamilton Ave, Suite 605
     White Plains, New York 10601
 4   Telephone: (914) 298-3290
     gblankinship@fbfglaw.com
 5   jsedlak@fbfglaw.com
 6   KAPLAN FOX & KILSHEIMER LLP
     Laurence D. King (SBN 206423)
 7   Mario M. Choi (SBN 243409)
 8   350 Sansome Street, Suite 400
     San Francisco, CA 94116
 9   Telephone: (415) 772-4700
     Facsimile: (415) 772- 4707
10   lking@kaplanfox.com
     mchoi@kaplanfox.com
11
     Attorneys for Plaintiff and the Proposed Classes
12
13                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
14                                   SAN JOSE DIVISION
15   DANIEL MAZZONE, individually and on                Case No. 5:18-cv-06989
16   behalf of other similarly situated individuals,

17             Plaintiff,
                                                        CLASS ACTION
18                 v.
19                                                      COMPLAINT FOR DAMAGES AND
     TOPSTAR TECHNOLOGY, LLC,                           INJUNCTIVE RELIEF
20
               Defendant.
21
                                                        DEMAND FOR JURY TRIAL
22
23
24
25
26
27
28




     {00296772 }
         Case 5:18-cv-06989-NC Document 1 Filed 11/19/18 Page 2 of 20




 1             Daniel Mazzone, a New York resident (“Plaintiff” or “Mr. Mazzone”), individually and on
 2   behalf of other similarly situated individuals, alleges the following against defendant Topstar
 3   Technology, LLC. (“Topstar” or “Defendant”), upon personal knowledge as to his self and his
 4   own acts and upon information and belief – based upon, inter alia, the investigation made by his
 5   attorneys – as to all other matters, as follows:
 6                                            INTRODUCTION
 7             1.     In recent years consumers have become increasingly dependent on portable
 8   electronic devices like smart phones, tablets and laptop computers (“PED”). PEDs have made it
 9   convenient for consumers to constantly stay in communication with colleagues, friends, and loved
10   ones, and to immediately access information. However, like any electronic device, PEDs require
11   power and their internal batteries must be periodically recharged.
12             2.     To address the needs of consumers to use PEDs during travel, or when the consumer
13   otherwise lacks access to an electrical outlet, the portable charger industry emerged. A portable
14   charger, often called a power bank (“Power Bank”), is a small, portable power source consumers
15   can use to recharge their PEDs during travel. The greater the capacity of the Power Bank, as is
16   expressed in milliampere-hours (“mAh”), the more times the Power Bank can be used to recharge
17   PEDs before the Power Bank must be recharged itself. Thus, consumers prefer and are willing to
18   pay a premium for Power Banks with higher mAh ratings.
19             3.     Topstar manufactures, markets, and distributes for sale nationwide to consumers a
20   number of Power Banks under the GETIHU label (the “Products”). It does so by prominently
21   representing the Products’ capacities as measured in mAh. Unfortunately for consumers, testing
22   has shown the Products’ actual capacity is substantially lower than what Topstar represents.
23             4.     By deceiving consumers about the Products’ capacity as detailed herein, Topstar is
24   able to sell more of, and charge more for, the Products than it could if they were labeled accurately.
25   Further, Topstar is incentivized to mislead consumers to take away market share from competing
26   products, thereby increasing its own sales and profits.
27             5.     This is a proposed class action brought by Plaintiffs, individually and on behalf of
28   a class of similarly situated individuals, against Topstar, seeking redress for the Company’s unjust,



     {00296772 }                               2                               No. 5:18-cv-06989
                                       CLASS ACTION COMPLAINT
         Case 5:18-cv-06989-NC Document 1 Filed 11/19/18 Page 3 of 20




 1   unfair, and deceptive practices in misrepresenting the capacity of the Products in violation of state
 2   law.
 3                                    JURISDICTION AND VENUE
 4             6.    This Court has personal jurisdiction over the parties in this case.          Topstar
 5   Technology, LLC’s principal place of business is within Santa Clara County, in San Jose.
 6   Additionally, Topstar purposefully avails itself of the California consumer market and distributes
 7   the Products to thousands throughout California. On information and belief, the deceptive
 8   practices alleged herein were conceived, reviewed, approved, sent and otherwise controlled from
 9   Topstar’s headquarters in San Jose, California.
10             7.    This Court has original subject-matter jurisdiction over this proposed class action
11   pursuant to 28 U.S.C. § 1332(d), which, under the provisions of the Class Action Fairness Act
12   (“CAFA”), explicitly provides for the original jurisdiction of the federal courts in any class action
13   in which the proposed plaintiff class is comprised of at least 100 members, any member of the
14   plaintiff class is a citizen of a State different from any defendant, and the matter in controversy
15   exceeds the sum of $5,000,000.00, exclusive of interest and costs. The total claims of individual
16   members of the proposed class (as defined herein) are well in excess of $5,000,000.00 in the
17   aggregate, exclusive of interest and costs.
18             8.    Venue is proper in this District under 28 U.S.C. § 1391(a). Substantial acts in
19   furtherance of the alleged improper conduct, including the dissemination of false and misleading
20   information regarding the Products, occurred within this District.
21                                  INTRADISTRICT ASSIGNMENT
22             9.    Assignment to the San Jose Division is appropriate under Civil L.R. 3-2(c) and (e)
23   because a substantial part of the events or omissions that give rise to the claim, including the
24   dissemination of false and misleading information regarding the Products, occurred within the
25   County of Santa Clara.
26                                                 PARTIES
27             10.   Plaintiff Daniel Mazzone is an individual consumer who, at all times material
28   hereto, was a citizen and resident of Brooklyn, New York. On May 17, 2017, Plaintiff purchased



     {00296772 }                              3                               No. 5:18-cv-06989
                                      CLASS ACTION COMPLAINT
         Case 5:18-cv-06989-NC Document 1 Filed 11/19/18 Page 4 of 20




 1   the Product from Amazon.com. In deciding to purchase the Product, Plaintiff read and relied on
 2   Defendant’s representations that the Product’s capacity is 10000mAh. Had Plaintiff known the
 3   truth, that the Product’s mAh was really less, he would not have purchased it or would not have
 4   been willing to pay as much as he paid for the Product.
 5             11.   Plaintiff frequently uses PEDs during travel and when he otherwise does not have
 6   access to an electrical outlet. Plaintiff would consider purchasing the Product again if he could
 7   trust that Topstar’s representations about its mAh rating were correct going forward, such as if the
 8   Product was redesigned to make Topstar’s representations about it correct, and if the price fairly
 9   reflected the actual mAh capacity of the battery. Plaintiff also has a strong interest in ensuring
10   honesty in the marketplace for Power Banks.
11             12.   Defendant TopStar Technology, LLC is a California corporation with its principal
12   place of business at 610 Azule Avenue, San Jose, California 95123. Topstar owns the GETIHU
13   brand. Topstar markets and distributes the Products from California throughout the State of
14   California and the United States.
15                   TOPSTAR DECEPTIVELY MARKETS ITS POWER BANKS.
16             13.   Millions of Americans depend on PEDs to conduct their daily lives. PEDs have
17   made it more convenient for consumers to constantly stay in communication with colleagues,
18   friends, and loved ones, and to immediately access information.
19             14.   To address the needs of consumers to power their PEDs during travel, or when they
20   otherwise lack access to an electrical outlet, an industry for Power Banks has emerged. The sale
21   of Power Banks now generates more than $15 billion in revenue each year.
22             15.   The most important factor for consumers in choosing a Power Bank is its capacity,
23   which is measured in milliampere-hours, or “mAh.” The higher the mAh, the greater the number
24   of times a Power Bank can be used to recharge PEDs before the Power Bank itself must be
25   recharged. Consumers thus have a strong preference for, and pay more for, Power Banks with a
26   higher mAh. Accordingly, for most Power Banks, the mAh rating is featured prominently in the
27   product’s advertising.
28



     {00296772 }                              4                              No. 5:18-cv-06989
                                      CLASS ACTION COMPLAINT
         Case 5:18-cv-06989-NC Document 1 Filed 11/19/18 Page 5 of 20




 1             16.   Defendant Topstar manufactures, markets, and distributes for sale nationwide to
 2   consumers a number of Power Banks under the GETIHU label. Topstar sells the Products directly
 3   from its website, through Amazon.com, and through other retailers. Everywhere the Products are
 4   sold, at the point of sale and on the Products’ packaging, Topstar prominently represents the
 5   Products’ capacity as measured in mAh.
 6             17.   Unfortunately, testing has shown that Topstar has substantially inflated the
 7   Products’ mAh ratings. Plaintiff tested a GETIHU Power Bank represented to have 10000mAh
 8   capacity (the same model Plaintiff purchased) using a skilled and experienced testing company.
 9   Those test results revealed that the capacity was actually only 5498mAh. Upon information and
10   belief, Topstar knew, at the time it sold the Products to Plaintiff and the other class members, that
11   the Products’ true capacity was substantially less than what Topstar had represented. Topstar
12   intentionally misrepresented the Products’ capacity to Plaintiff and the other class members to
13   induce them to purchase and pay a premium for the Products.
14             18.   Topstar has profited enormously from the Company’s false and misleading
15   representations about the Products. The purpose of this action is to put an end to Topstar’s
16   deceptive marketing of the Products and to provide consumers with monetary and injunctive relief.
17                                       CLASS ALLEGATIONS
18             19.   Plaintiff brings this action pursuant to Rule 23 of the Federal Rules of Civil
19   Procedure on behalf of himself and all other similarly situated individuals within the United States
20   (the “Nationwide Class”), defined as follows:
21                   All consumers who purchased the Products within the United States.
                     Excluded from the Nationwide Class is anyone who received a
22                   refund, as well as any of Topstar’s officers, directors, or employees;
23                   officers, directors, or employees of any entity in which Topstar
                     currently has or has had a controlling interest; and Topstar’s legal
24                   representatives, heirs, successors, and assigns.
25             20.   Plaintiff brings this action pursuant to Rule 23 of the Federal Rules of Civil
26   Procedure on behalf of himself and all other similarly situated New York Citizens (the “New York
27   Class”), defined as follows:
28



     {00296772 }                              5                                No. 5:18-cv-06989
                                      CLASS ACTION COMPLAINT
         Case 5:18-cv-06989-NC Document 1 Filed 11/19/18 Page 6 of 20




 1
                     All consumers who purchased the Products within New York.
 2                   Excluded from the New York Class is anyone who received a
                     refund, as well as any of Topstar’s officers, directors, or employees;
 3                   officers, directors, or employees of any entity in which Topstar
                     currently has or has had a controlling interest; and Topstar’s legal
 4
                     representatives, heirs, successors, and assigns.
 5
               21.   Additionally, Plaintiff brings this action pursuant to Rule 23 of the Federal Rules
 6
     of Civil Procedure on behalf of himself and similarly situated individuals within certain States (the
 7
     “Multi-State Class”), defined as follows:
 8
                     All consumers who purchased the Products in California, Florida,
 9                   Illinois, Massachusetts, Michigan, New Jersey, New York, North
                     Carolina, Ohio, and Washington. Excluded from the Multi-State
10
                     Class are any of Topstar’s officers, directors, or employees; officers,
11                   directors, or employees of any entity in which Topstar currently has
                     or has had a controlling interest; and Topstar’s legal representatives,
12                   heirs, successors, and assigns.
13
     The Nationwide Class, New York Class, and Multi-State Class are referred to collectively as the
14
     “Classes.”
15
               22.   At this time, Plaintiff does not know the exact number of members of the Classes
16
     but the number is estimated to be in the thousands or more. The Classes are so numerous that
17
     joinder of all members is impracticable.
18
               23.   There are questions of law or fact common to the Classes that predominate over
19
     any questions affecting only individual members, including:
20
                     (a)    whether Topstar misrepresented the Products’ mAh ratings;
21
                     (b)    whether Topstar’s conduct was unfair and/or deceptive;
22
                     (c)    whether Topstar has been unjustly enriched as a result of the unlawful,
23
                            fraudulent, and unfair conduct alleged in this Complaint such that it would
24
                            be inequitable for Topstar to retain the benefits conferred upon it by Plaintiff
25
                            and the Classes;
26
                     (d)    whether Topstar’s conduct constitutes a breach of express warranty;
27
                     (e)    whether Topstar violated state consumer protection laws;
28



     {00296772 }                               6                               No. 5:18-cv-06989
                                       CLASS ACTION COMPLAINT
         Case 5:18-cv-06989-NC Document 1 Filed 11/19/18 Page 7 of 20




 1                   (f)    whether Plaintiff and the Classes have sustained damages and, if so, the
 2                          proper measure thereof;
 3                   (g)    whether Plaintiff and the Classes are entitled to restitution, and if so, the
 4                          proper measure thereof; and
 5                   (h)    whether Topstar should be enjoined from continuing to sell the Products as
 6                          currently labeled;
 7             24.   Plaintiff’s claims are typical of those of the members of the Classes, because
 8   Plaintiff, like all members of the Classes, purchased, in a typical consumer setting, Topstar’s
 9   Product bearing the claim that its capacity is greater than it really is, and Plaintiff sustained
10   damages from Topstar’s wrongful conduct.
11             25.   Plaintiff will fairly and adequately protect the interests of the Classes and has
12   retained counsel that is experienced in litigating complex class actions. Plaintiff has no interests
13   which conflict with those of the Classes.
14             26.   A class action is superior to other available methods for the fair and efficient
15   adjudication of this controversy.
16             27.   No member of the Classes has a substantial interest in individually controlling the
17   prosecution of a separate action. The damages for each individual member of the Classes will
18   likely be relatively small, especially given the burden and expense of individual prosecution of the
19   complex litigation necessitated by Topstar’s conduct. Thus, it would be virtually impossible for
20   them individually to effectively redress the wrongs done to them.
21             28.   The prerequisites to maintaining a class action for injunctive or equitable relief are
22   met as Topstar has acted or refused to act on grounds generally applicable to the Classes thereby
23   making appropriate final injunctive or equitable relief with respect to the Classes.
24             29.   The prosecution of separate actions by members of the Classes would create a risk
25   of establishing inconsistent rulings and/or incompatible standards of conduct for Topstar. For
26   example, one court might enjoin Topstar from performing the challenged acts, whereas another
27   might not. Additionally, individual actions could be dispositive of the interests of members of the
28   Classes who are not parties to such actions.



     {00296772 }                              7                                No. 5:18-cv-06989
                                      CLASS ACTION COMPLAINT
         Case 5:18-cv-06989-NC Document 1 Filed 11/19/18 Page 8 of 20




 1             30.   Topstar’s conduct is generally applicable to the Classes as a whole and Plaintiff
 2   seeks, inter alia, equitable remedies with respect to the Classes as a whole. As such, Topstar’s
 3   systematic policies and practices make declaratory relief with respect to the Classes as a whole
 4   appropriate.
 5                                         CAUSES OF ACTION
 6                                               COUNT I
                                (Unfair and Deceptive Acts and Practices in
 7
                        Violation of the California Consumers Legal Remedies Act,
 8                                   on Behalf of the Nationwide Class)

 9             31.   Plaintiff incorporates by reference and realleges herein all paragraphs alleged

10   above.

11             32.   This cause of action is brought pursuant to California’s Consumers Legal Remedies

12   Act, Cal. Civ. Code §§ 1750-1785 (the “CLRA”).

13             33.   Plaintiff and the other members of the Nationwide Class are “consumers,” as the

14   term is defined by California Civil Code § 1761(d), because they bought the Products for personal,

15   family, or household purposes.

16             34.   Plaintiff, the other members of the Nationwide Class, and Topstar have engaged in

17   “transactions,” as that term is defined by California Civil Code §1761(e).

18             35.   The conduct alleged in this Complaint constitutes unfair methods of competition

19   and unfair and deceptive acts and practices for the purpose of the CLRA, and the conduct was

20   undertaken by Topstar in transactions intended to result in, and which did result in, the sale of

21   goods to consumers.

22             36.   As alleged more fully above, Topstar has violated the CLRA by falsely representing

23   to Plaintiff and the other members of the Nationwide Class that the Products’ capacity is greater

24   than it actually is.

25             37.    As a result of engaging in such conduct, Topstar has violated California Civil Code

26   § 1770(a)(5), (a)(7), and (a)(9).

27
28



     {00296772 }                                 8                            No. 5:18-cv-06989
                                         CLASS ACTION COMPLAINT
         Case 5:18-cv-06989-NC Document 1 Filed 11/19/18 Page 9 of 20




 1             38.      Pursuant to California Civil Code § 1780(a)(2) and (a)(5), Plaintiff seeks an order
 2   of this Court that includes, but is not limited to, an order requiring Topstar to remove and/or refrain
 3   from making representations that the Products’ capacity is greater than it actually is.
 4             39.      Plaintiff and the other Nationwide Class members may be irreparably harmed
 5   and/or denied an effective and complete remedy if such an order is not granted.
 6             40.      The unfair and deceptive acts and practices of Topstar, as described above, present
 7   a serious threat to Plaintiff and the other members of the Nationwide Class.
 8             41.      CLRA § 1782 NOTICE. On November 9, 2018, Plaintiff sent a CLRA demand
 9   letter to Topstar via certified mail, return receipt requested (the “Demand Letter”). In the Demand
10   Letter, Plaintiff provided notice of Topstar’s violation of the CLRA and demanded that within
11   thirty (30) days from that date, Topstar correct, repair, replace, or otherwise rectify the unlawful,
12   unfair, false and/or deceptive practices complained of herein. The letter also stated that if Topstar
13   refused to do so, a complaint seeking damages in accordance with the CLRA would be filed.
14             42.      If Topstar does not fully meet the demands set forth in Demand Letter, Plaintiff will
15   amend or seek leave to amend this Complaint in order to seek the following relief under California
16   Civil Code § 1780 for Topstar’s violations of California Civil Code §§ 1770(a)(5), 1770(a)(7), and
17   1770(a)(9):
18             •     actual damages under California Civil Code § 1780(a)(1);
19             •     punitive damages under California Civil Code § 1780(a)(4);
20             •     attorneys’ fees and costs under California Civil Code § 1780(d); and
21             •     any other relief the Court deems proper under California Civil Code § 1780(a)(5).
22                                                  COUNT II
                                (Violations of California’s False Advertising Law,
23
                                        on Behalf of the Nationwide Class)
24             43.      Plaintiff incorporates by reference and realleges herein all paragraphs alleged
25   above.
26             44.      As alleged more fully above, Topstar has falsely advertised the Products by falsely
27   claiming that the Products’ capacity is greater than it really is.
28



     {00296772 }                                 9                               No. 5:18-cv-06989
                                         CLASS ACTION COMPLAINT
        Case 5:18-cv-06989-NC Document 1 Filed 11/19/18 Page 10 of 20




 1             45.   At all material times, Topstar engaged in a scheme of offering the Products for sale
 2   to Plaintiff and the other members of the Nationwide Class by way of distributing within and from
 3   the State of California to the public, inter alia, commercial marketing and advertising, the World
 4   Wide Web (Internet), the Products’ packaging and labeling, and other promotional materials and
 5   offered for sale the Products on a nationwide basis, including within California.
 6             46.   The misrepresentations and non-disclosures by Topstar of the material facts
 7   detailed above constitute false and misleading advertising, and therefore constitute a violation of
 8   the False Advertising Law (“FAL”) Cal. Bus. & Prof. Code § 17500, et seq.
 9             47.   Said advertisements and inducements were made within and from the State of
10   California and come within the definition of advertising contained in the FAL in that such
11   promotional materials were intended as inducements to purchase the Products and are statements
12   disseminated by Topstar to Plaintiff and the other Nationwide Class members that were intended
13   to reach Plaintiff and the other Nationwide Class members. Topstar knew, or in the exercise of
14   reasonable care should have known, that these representations were misleading and deceptive.
15             48.   The above acts of Topstar did and were likely to deceive reasonable consumers,
16   including Plaintiff and the other members of the Nationwide Class, by misrepresenting the capacity
17   of the Products, in violation of the “false” and “misleading” prongs of the FAL.
18             49.     Plaintiff and the other members of the Nationwide Class have suffered injury in
19   fact and have lost money or property as a result of Topstar’s violations of Cal. Bus. & Prof. Code
20   § 17500 et seq.
21             50.   Pursuant to California Business and Professions Code §§ 17203 and 17535,
22   Plaintiff and the Nationwide Class seek an order of this Court that includes, but is not limited to,
23   an order requiring Topstar to remove and/or refrain from making representations on the Products’
24   packaging and in its advertising that the Products’ capacity is greater than it really is.
25                                              COUNT III
                            (Violation of California’s Unfair Competition Law,
26
                                     on Behalf of the Nationwide Class)
27             51.   Plaintiff incorporates by reference and realleges herein all paragraphs alleged
28   above.


     {00296772 }                               10                               No. 5:18-cv-06989
                                       CLASS ACTION COMPLAINT
        Case 5:18-cv-06989-NC Document 1 Filed 11/19/18 Page 11 of 20




 1             52.     By committing the acts and practices alleged herein, Topstar has violated
 2   California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200-17210, as to the
 3   Nationwide Class as a whole, by engaging in unlawful, fraudulent, and unfair conduct.
 4             53.     Topstar has violated the UCL’s proscription against engaging in unlawful conduct
 5   as a result of:
 6                     (a) its violations of the CLRA, Cal. Civ. Code § 1770(a)(5), (a)(7), and (a)(9), as
 7                        alleged above; and
 8                     (b) its violations of the FAL, Cal. Bus. & Prof. Code § 17500 et seq., as alleged
 9                        above
10             54.     Topstar’s acts and practices described above also violate the UCL’s proscription
11   against engaging in fraudulent conduct.
12             55.     As more fully described above, Topstar’s false and misleading marketing,
13   advertising, packaging, and labeling of the Products is likely to deceive reasonable consumers.
14   Indeed, Plaintiff and the other members of the Nationwide Class were unquestionably deceived
15   regarding the capacity of the Products, as Topstar’s marketing, advertising, packaging, and
16   labeling of the Products misrepresent and/or omit the true facts concerning the benefits of the
17   Products. Said acts are fraudulent business practices.
18             56.     Topstar’s acts and practices described above also violate the UCL’s proscription
19   against engaging in unfair conduct.
20             57.     Plaintiff and the other Nationwide Class members suffered a substantial injury by
21   virtue of buying the Products that they would not have purchased absent Topstar’s unlawful,
22   fraudulent, and unfair marketing, advertising, packaging, and labeling or by virtue of paying an
23   excessive premium price for the unlawfully, fraudulently, and unfairly marketed, advertised,
24   packaged, and labeled Products.
25             58.     There is no benefit to consumers or competition from the deceptive marketing and
26   labeling of the Products, which Topstar misrepresents as having a greater capacity than they
27   actually do.
28



     {00296772 }                                11                             No. 5:18-cv-06989
                                        CLASS ACTION COMPLAINT
        Case 5:18-cv-06989-NC Document 1 Filed 11/19/18 Page 12 of 20




 1             59.   Plaintiff and the other Nationwide Class members had no way of reasonably
 2   knowing that the Products they purchased were not as marketed, advertised, packaged, or labeled.
 3   Thus, they could not have reasonably avoided the injury each of them suffered.
 4             60.   The gravity of the consequences of Topstar’s conduct as described above outweighs
 5   any justification, motive, or reason therefore, particularly considering the available legal
 6   alternatives that exist in the marketplace, and such conduct is immoral, unethical, unscrupulous,
 7   offends established public policy, or is substantially injurious to Plaintiff and the other members
 8   of the Nationwide Class.
 9             61.   Topstar’s violations of the UCL continue to this day.
10             62.   Pursuant to California Business and Professions Code § 17203, Plaintiff and the
11   Nationwide Class seek an order of this Court that includes, but is not limited to, an order requiring
12   Topstar to:
13                   (a) remove and/or refrain from making representations that the Products’ capacity
14                      is greater than it really is;
15                   (b) provide restitution to Plaintiff and the other Nationwide Class members;
16                   (c) disgorge all revenues obtained as a result of violations of the UCL; and
17                   (d) pay Plaintiff’s and the Nationwide Class’s attorney fees and costs.
18                                             COUNT IV
                            (Violation of New York General Business Law § 349,
19
                                    on Behalf of the New York Class)
20             63.   Plaintiff incorporates by reference and realleges herein all paragraphs alleged
21   above.
22             64.   Topstar engaged in false and misleading marketing concerning the Products.
23             65.   As fully alleged above, by advertising, marketing, distributing, and/or selling the
24   Products to Plaintiff and other members of the New York Class of consumers, Topstar engaged in
25   and continues to engage in deceptive acts and practices.
26             66.   Plaintiff and the other members of the New York Class seek to enjoin such unlawful
27   deceptive acts and practices as described above. Each of the New York Class members will be
28   irreparably harmed unless the unlawful actions of Topstar are enjoined, in that Topstar will


     {00296772 }                               12                             No. 5:18-cv-06989
                                       CLASS ACTION COMPLAINT
        Case 5:18-cv-06989-NC Document 1 Filed 11/19/18 Page 13 of 20




 1   continue to falsely and misleadingly advertise the capacity of the Products. Towards that end,
 2   Plaintiff and the New York Class request an order granting them injunctive relief in the form of an
 3   order prohibiting Topstar from representing that the Products’ capacity is greater than it really is.
 4             67.   In this regard, Topstar has violated, and continues to violate, New York GBL § 349,
 5   which makes deceptive acts and practices unlawful. As a direct and proximate result of Topstar’s
 6   violation of GBL § 349 as described above, Plaintiff and the other members of the New York Class
 7   have suffered damages based on the price premium Topstar can and does charge as a result of its
 8   misrepresentations and deceptive conduct in an amount to be determined at trial.
 9             68.   Wherefore Plaintiff, on behalf of the New York Class, prays for relief as set forth
10   herein.
11                                             COUNT V
                          (Violation of New York General Business Law § 350,
12
                                    on Behalf of the New York Class)
13             69.   Plaintiff incorporates by reference and realleges herein all paragraphs alleged
14   above.
15             70.   Topstar engaged in false advertising concerning the Products and was able to obtain
16   higher purchase prices for the Products based on false advertising.
17             71.   As fully alleged above, by advertising, marketing, distributing, and/or selling the
18   Products to Plaintiff and other members of the New York Class, Topstar engaged in and continues
19   to engage in false advertising.
20             72.   Plaintiff and the other members of the New York Class seek to enjoin such unlawful
21   false advertising as described above. Each of the New York Class members will be irreparably
22   harmed unless the unlawful actions of Topstar are enjoined, in that Topstar will continue to falsely
23   and misleadingly advertise the capacity of the Products. Towards that end, Plaintiff and the New
24   York Class request an order granting them injunctive relief in the form of an order prohibiting
25   Topstar from misrepresenting the Products’ capacity.
26             73.   In this regard, Topstar has violated, and continues to violate, GBL § 350, which
27   makes false advertising unlawful. As a direct and proximate result of Topstar’s violation of GBL
28   § 350 as described above, Plaintiff and the other members of the New York Class have suffered


     {00296772 }                               13                             No. 5:18-cv-06989
                                       CLASS ACTION COMPLAINT
        Case 5:18-cv-06989-NC Document 1 Filed 11/19/18 Page 14 of 20




 1   damages based on the price premium Defendant can and does charge as a result of its
 2   misrepresentations and deceptive conduct in an amount to be determined at trial.
 3             74.      Wherefore Plaintiff, on behalf of the New York Class, prays for relief as set forth
 4   herein.
 5                                                COUNT VI
                     (Violation of Materially Identical State Consumer Protection Statutes,
 6                                    on Behalf of the Multi-State Class)
 7             75.      Plaintiff incorporates by reference and realleges herein all paragraphs alleged
 8   above.
 9             76.      Topstar is engaged in “trade” and “commerce” as it distributes the Products to retail
10   stores for sale to consumers within this and each of the states listed below.
11             77.      Topstar’s representations regarding the capacity of the Products was material to a
12   reasonable consumer and likely to affect consumer decisions and conduct.
13             78.      Topstar has used and employed unfair methods of competition and unfair or
14   deceptive acts or practices in the conduct of trade or commerce.
15             79.      Topstar’s acts and practices are immoral, unethical, oppressive and unscrupulous.
16             80.      Topstar’s conduct is substantially injurious to consumers. Such conduct has, and
17   continues to cause, substantial injury to consumers because consumers would not have paid such
18   a high price for the Products but for Topstar’s false promotion of the Product’s electrical storage
19   capacity. Consumers have thus overpaid for the Products and such injury is not outweighed by
20   any countervailing benefits to consumers or competition.
21             81.      No benefit to consumers or competition results from Topstar’s conduct. Since
22   reasonable consumers are deceived by Topstar’s representations of the Products and they were
23   injured as a result, consumers could not have reasonably avoided such injury.
24             82.      The foregoing unfair and deceptive practices directly, foreseeably and proximately
25   caused Plaintiff and the Multi-State Class to suffer an ascertainable loss when they paid a premium
26   for the Products.
27
28



     {00296772 }                                 14                              No. 5:18-cv-06989
                                         CLASS ACTION COMPLAINT
         Case 5:18-cv-06989-NC Document 1 Filed 11/19/18 Page 15 of 20




 1             83.   The practices discussed above all constitute unfair competition or unfair,
 2   unconscionable, deceptive, or unlawful acts or business practices in violation of at least the
 3   following state consumer protection statutes: 1
 4                   (a) California Consumer Legal Remedies Act, Cal. Civ. Code § 1750, et seq.,
 5                   (b) California Unfair Competition Law, Cal. Bus. & Prof. Code § 17200, et seq.;
 6                   (c) Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. § 501.201, et
 7                      seq.;
 8                   (d) Illinois Consumer Fraud and Deceptive Business Practices Act, 815 Ill.
 9                      Comp. Stat. § 505/1, et seq.;
10                   (e) Massachusetts Regulation of Business Practices for Consumers’ Protection
11                      Act, Mass. Gen. Laws Ann. ch. 93A, § 1 et seq.;
12                   (f) Michigan Consumer Protection Act, Mich. Comp. Laws § 445.901 et seq.;
13                   (g) New Jersey Consumer Fraud Act, N.J. Stat. Ann. § 56:8-1, et seq.;
14                   (h) New York Deceptive Acts and Practices Act, N.Y. Gen. Bus. Law § 349, et
15                      seq.;
16                   (i) North Carolina Unfair and Deceptive Trade Practices Act, N.C. Gen. Stat.
17                      § 75-1.1(a).
18                   (j) Ohio’s Consumers Sales Practice Act, Ohio Revised Code § 1345, et seq.
19                   (k) Washington Consumer Protection Act, Wash. Rev. Code § 19.86.010, et
20                      seq.;
21             84.   The foregoing unfair and deceptive practices directly, foreseeably and proximately
22   caused Plaintiff and the Multi-State Class to suffer an ascertainable loss when they paid a premium
23   for the Products over comparable products.
24
25
26
     1
27     There is no material conflict between these state statutes because these state statutes (1) do not
     require reliance by unnamed class members; (2) do not require scienter; and (3) allow class actions.
28



     {00296772 }                               15                            No. 5:18-cv-06989
                                       CLASS ACTION COMPLAINT
         Case 5:18-cv-06989-NC Document 1 Filed 11/19/18 Page 16 of 20




 1               85.   Plaintiff and the Multi-State Class are entitled to recover damages and other
 2   appropriate relief, as alleged below. 2
 3                                              COUNT VII
                                   (Breach of Express Warranty on Behalf
 4
                                               of the Classes)
 5               86.   Plaintiff incorporates by reference and realleges herein all paragraphs alleged
 6   above.
 7               87.   Topstar’s representations regarding the Products’ capacity constitute affirmations
 8   of fact.
 9               88.   Topstar’s representations that the Products’ capacity is greater than it really is
10   relates to the goods and became part of the basis of the bargain between Topstar and purchasers of
11   the Products.
12               89.   Plaintiff and the other members of the Classes purchased the Products, believing
13   that they conformed to the express warranties.
14               90.   As set forth in the paragraphs above, Topstar’s statements concerning the Products
15   are false.
16               91.   All conditions precedent to Topstar’s liability under the above-referenced contract
17   have been performed by Plaintiff and the other members of the Classes.
18               92.   Topstar breached its express warranties about the Products because, as alleged
19   above, the Products’ capacity was lower than Topstar represented. Topstar therefore breached the
20   applicable state statutes.
21               93.   As a result of Topstar’s breaches of express warranty, Plaintiff and the other
22   members of the Classes were damaged in the amount of the purchase price they paid for the
23   Products, or in the amount they paid based upon the misrepresentations, in amounts to be proven
24   at trial.
25
26
27
     2
28    As is alleged in Count I, at this time Plaintiff only seeks equitable relief and attorneys’ fees for
     Defendant’s alleged CLRA violations.

     {00296772 }                                16                             No. 5:18-cv-06989
                                        CLASS ACTION COMPLAINT
        Case 5:18-cv-06989-NC Document 1 Filed 11/19/18 Page 17 of 20




 1             94.    On November 9, 2018, within a reasonable time after he knew or should have
 2   known of such breach, Plaintiff, on behalf of himself and the other members of the Classes, placed
 3   Topstar on notice thereof.
 4             95.    As a proximate result of the breach of warranty by Topstar, Plaintiff and the other
 5   members of the Classes did not receive goods as warranted. Among other things, Plaintiff and the
 6   other members of the Classes did not receive the benefit of the bargain and have suffered other
 7   injuries as detailed above. Moreover, had Plaintiff and the other members of the Classes known
 8   the true facts, they either would not have purchased the Products, or would not have been willing
 9   to pay the price Topstar charged for the Products.
10             96.    Wherefore Plaintiff, on behalf of the Classes, prays for relief as set forth herein.
11                                              COUNT VIII
                                       (Unjust Enrichment on Behalf of
12
                                                 the Classes)
13             97.    Plaintiff incorporates by reference and realleges herein all paragraphs alleged
14   above.
15             98.    Plaintiff and the other members of the Classes conferred benefits on Topstar by
16   purchasing the Products and paying a greater price for them than they would have if Topstar had
17   truthfully represented the Products’ capacity.
18             99.    Topstar has knowledge of such benefits.
19             100.   Topstar’s representations that the capacity of the Products is greater than it actually
20   is constitutes an affirmation of fact that is part of the basis of the bargain between Topstar and
21   purchasers of the Products.
22             101.   Topstar made the above-referenced representations in order to induce Plaintiff and
23   the other members of the Classes to purchase, purchase more of, or to pay more for the Products
24   than they otherwise would have, and they relied on the representations in purchasing the Products.
25             102.   As a result of Topstar’s deceptive, fraudulent and misleading labeling, advertising,
26   and marketing of the Products, the Plaintiff and other members of the Classes were induced to pay
27   the purchase price and pay more for the Products than they otherwise would have.
28



     {00296772 }                                17                               No. 5:18-cv-06989
                                        CLASS ACTION COMPLAINT
        Case 5:18-cv-06989-NC Document 1 Filed 11/19/18 Page 18 of 20




 1             103.   Plaintiff and the other members of the Classes were unjustly deprived of payments
 2   because they would not have purchased, or would have purchased less of, or would have paid less
 3   for the Products if true facts had been known.
 4             104.   Topstar was enriched at the expense of Plaintiff and the other members of the
 5   Classes, thereby creating a quasi-contractual obligation on Topstar to restore those ill-gotten gains
 6   to Plaintiff and the members of the Classes.
 7             105.   Under the circumstances, it would be against equity and good conscience to permit
 8   Topstar to retain the ill-gotten benefits that it received from Plaintiff and the other members of the
 9   Classes, in light of the fact that the Products were not what Topstar purported them to be. Thus, it
10   would be unjust or inequitable for Topstar to retain the benefit without restitution to Plaintiff and
11   the other members of the Classes for the monies paid to Topstar for the Products.
12             106.   As a direct and proximate result of Topstar’s unjust enrichment, Plaintiff and the
13   other members of the Classes are entitled to restitution or restitutionary disgorgement, in an
14   amount to be proven at trial.
15             107.   Wherefore Plaintiff, on behalf of the Classes, prays for relief as set forth herein.
16                                         PRAYER FOR RELIEF
17             WHEREFORE, Plaintiff, individually and on behalf of the other members of the Classes,
18   respectfully requests that the Court enter judgment against Topstar as follows:
19             A.     Certifying this action as a class action, with Classes as defined above;
20             B.     Appointing Plaintiff as the representative of the Classes and their counsel,
21   Finkelstein, Blankinship, Frei-Pearson & Garber, LLP and Kaplan Fox & Kilsheimer LLP, as
22   counsel for the Classes;
23             C.     Requiring that Topstar pay for notifying the members of the Classes of the
24   pendency of this suit;
25             D.     Awarding Plaintiff and the Classes injunctive relief;
26             E.     Awarding Plaintiff and the Classes monetary damages in an amount to be
27   determined at trial, together with prejudgment interest;
28



     {00296772 }                                18                              No. 5:18-cv-06989
                                        CLASS ACTION COMPLAINT
        Case 5:18-cv-06989-NC Document 1 Filed 11/19/18 Page 19 of 20




 1             F.      Awarding Plaintiff and the Classes statutory damages in the maximum amount
 2   provided by law;
 3             G.      Awarding Plaintiff and the Classes restitution of Topstar’s ill-gotten gains;
 4             H.      Awarding Plaintiff and the other members of the Classes the reasonable costs and
 5   expenses of suit, including their attorneys’ fees; and
 6             I.      For any further relief that the Court may deem appropriate.
 7                                        JURY TRIAL DEMANDED
 8             Plaintiff demands a trial by jury for all claims so triable.
 9                                              Respectfully submitted,
10                                              FINKELSTEIN, BLANKINSHIP,
11                                              FREI-PEARSON & GARBER, LLP

12   DATED: November 19, 2018                   By:    /s/ D. Greg Blankinship
                                                            D. Greg Blankinship
13
                                                D. Greg Blankinship (pro hac vice forthcoming)
14                                              Jean Sedlak (SBN 267659)
                                                445 Hamilton Ave, Suite 605
15                                              White Plains, New York 10601
                                                Telephone: (914) 298-3290
16                                              gblankinship@fbfglaw.com
                                                jsedlak@fbfglaw.com
17
18
     DATED: November 19, 2018                   KAPLAN FOX & KILSHEIMER LLP
19
20                                              By:    /s/ Laurence D. King
                                                            Laurence D. King
21
                                                Laurence D. King
22                                              Mario M. Choi
                                                350 Sansome Street, Suite 400
23                                              San Francisco, CA 94104
                                                Telephone: 415-772-4700
24                                              Facsimile: 415-772-4707
                                                lking@kaplanfox.com
25                                              mchoi@kaplanfox.com
26                                              Counsel for Plaintiffs
27
28



     {00296772 }                                 19                               No. 5:18-cv-06989
                                         CLASS ACTION COMPLAINT
        Case 5:18-cv-06989-NC Document 1 Filed 11/19/18 Page 20 of 20




 1                   ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
 2             I, Laurence D. King, attest that concurrence in the filing of this document has been
 3   obtained from the other signatories. I declare under penalty of perjury under the laws of the
 4   United States of America that the foregoing is true and correct.
 5             Executed this 19th day of November, 2018, at San Francisco, California.
 6
                                                                     s/ Laurence D. King
 7                                                                   LAURENCE D. KING
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     {00296772 }                                20                              No. 5:18-cv-06989
                                        CLASS ACTION COMPLAINT
